Case 4:18-cv-10276-KMM Document 57 Entered on FLSD Docket 06/27/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.: 4:18-cv-10276-KMM

  HARTFORD FIRE INSURANCE
  COMPANY, a foreign corporation,

         Plaintiff,

  v.

  NEW YORK MART GROUP, INC.,
  a foreign corporation, IFRESH, INC.,
  a foreign corporation, NEW SUNSHINE
  GROUP, LLC, a Florida corporation,

        Defendants.
  __________________________________/

                REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

         Plaintiff, HARTFORD FIRE INSURANCE COMPANY (“HARTFORD”), by and

  through its undersigned counsel and pursuant to applicable Federal Rules of Civil Procedure and

  S.D. LOCAL RULES, hereby files its Reply in Support of Motion for Summary Judgment, and states

  as follows:

         1.       On June 14, 2019, HARTFORD filed its Motion for Summary Judgment and

  Incorporated Memorandum of Law [DE 46], accompanied by its Statement of Undisputed Material

  Facts [DE 47], Affidavit of Richard Levesque [DE 48], Affidavit of Baya Whitman Harrison [DE

  49], Affidavit of Leslie Reyes [DE 50], Affidavit of Arturo Ayala [DE 51], and Affidavit of

  Attorneys’ Fees and Costs [DE 52] (collectively, the “Summary Judgment Motion”).

         2.       Subsequent to the filing of the Summary Judgment Motion, the Court entered its

  Order Granting Motion to Strike [DE 54], effectively eliminating the inappropriate legal defenses

  raised by Defendant, IFRESH, INC. (“iFRESH”).
Case 4:18-cv-10276-KMM Document 57 Entered on FLSD Docket 06/27/2019 Page 2 of 3
                                                                    CASE NO.: 4:18-cv-10276-KMM


         3.      The parties have engaged in discussions concerning the pendency of the litigation

  and proceeding forward, and are in agreement that iFRESH has no viable defenses to the Summary

  Judgment Motion.

         4.      The parties are further in agreement that it would be a significant waste of time and

  economic resources to continue with the litigation of the instant claims, including the parties travel

  to and participation at the upcoming court-ordered mediation scheduled for July 9, 2019, as well

  as the four (4) scheduled deposition of: (a) Long Deng on July 17th in Manhattan, New York; (b)

  Baya Harrison on July 18th in Queens, New York; (c) Steven Pan on July 23rd in Coral Springs

  Florida; and (d) Arturo Ayala on July 25th in Costa Mesa, California.

         5.      As a result, on June 27, 2019, iFRESH filed its Response to Plaintiff’s Motion for

  Summary Judgment [DE 56], acknowledging that “iFRESH does not oppose the Motion and/or

  entry of judgment against iFRESH” and “iFRESH does not intend to file any memorandum in

  opposition to the Motion.”

         6.      As such, HARTFORD files the instant Reply to close-out the time for the Court’s

  consideration of the Summary Judgment Motion in the hopes that the Court will timely enter a

  Final Summary Judgment in favor of HARTFORD and against iFRESH so that the parties can

  avoid the unnecessary expenditure of time and monies associated with the upcoming mediation

  and discovery proceedings.

         WHEREFORE, HARTFORD respectfully requests that this Honorable Court granting

  Plaintiff’s Motion for Summary Judgment and Incorporated Memorandum of Law [DE 46], enter

  Default Final Judgment against the remaining Defendants, NEW YORK MART GROUP, INC.

  and NEW SUNSHINE GROUP, LLC in accordance with the previously filed Motion for Entry of

  Default Final Judgment [DE 24], the entry of which was denied by the Court pending only the


                                                   -2-
Case 4:18-cv-10276-KMM Document 57 Entered on FLSD Docket 06/27/2019 Page 3 of 3
                                                                  CASE NO.: 4:18-cv-10276-KMM


  entry of a judgment against the Co-Defendant iFRESH [DE 25], and awarding HARTFORD such

  other and further relief as this Court deems necessary, just and proper.

                                                ETCHEVERRY HARRISON LLP
                                                Attorneys for HARTFORD
                                                150 South Pine Island Road, Suite 105
                                                Ft. Lauderdale, FL 33324
                                                Phone: (954) 370-1681
                                                Fax: (954) 370-1682
                                                etcheverry@etchlaw.com
                                                geller@etchlaw.com
                                                service@etchlaw.com

                                                 By:     /s/ Jeffrey S. Geller
                                                        Edward Etcheverry, Fla. Bar No.: 856517
                                                        Jeffrey S. Geller, Fla. Bar No.: 63721


                                   CERTIFICATE OF SERVICE

         WE HEREBY CERTIFY that on this 27th day of June 2019, we filed the foregoing with

  the Clerk of the Court through CM/ECF. We also certify that the foregoing document is being

  served this day on all counsel of record, either via transmission of Notices of Electronic Filing

  generated by CM/ECF or in some other authorized manner for those counsel or parties who are

  not authorized to receive electronically Notices of Electronic Filing.

                                                 By:    /s/ Jeffrey S. Geller
                                                        Jeffrey S. Geller, Fla. Bar No.: 63721




                                                  -3-
